DETAILED ACTION
This Office action is regarding Applicant's claims filed 3 November 2021 to a prior Office action.  Claims 1-13 are pending.  
This Office Action is an Allowance after a Non-Final Rejection. 
Allowable Subject Matter
Claims 1-13 are allowed, as presented on 3 November 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 5 and 9, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record [The applicant made amendments including adding natural language processing and directed graphs with relationship nodes and arcs in a semantic structure to teach over the cited reference of Messerly et al. (US 6,161,084)] does not disclose, in combination, the steps in independent claims 1, 5 and 9 of:
“generating a plurality of search semantic symbols from a search request by analyzing a first set of words in the search request in natural language processing, the plurality of search semantic symbols representing a semantic structure of the first set of words, wherein the semantic structure is represented by a directed graph having a plurality of nodes and an arc representing a relationship between two nodes and the plurality of nodes represent the plurality of search semantic symbols; 
acquiring a compressed document of a search target document generated by analyzing a second set of words in the search target document and encoding the second set of words into codes each of which includes both symbol information indicating a semantic symbol corresponding to a word in the second set of words and positional information indicating a position of the word in the search target document: 
specifying a position of a specific word, in the second set of words, that corresponds to the search request by searching the compressed document in accordance with the generated plurality of search semantic symbols”.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        

1/28/2022